Citation Nr: 1241552	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  06-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied the Veteran's request to reopen a claim for service connection for a chronic lumbar strain.

A review of the Virtual VA paperless claims processing system does not reveal additional documents pertinent to the present appeal.

The Veteran testified before a Veterans Law Judge (VLJ) at a March 2007 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the Veteran's request to reopen his claim for service connection for a lumbar spine disorder for additional development in August 2007.  A January 2008 Board decision denied the Veteran's request to reopen this claim.

The Veteran subsequently appealed the Board's January 2008 decision to the Court of Appeals for Veterans Claims (CAVC).  In a March 2009 Joint Motion for Remand (JMR), the CAVC vacated the Board's January 2008 decision and remanded the claim to the Board.

A December 2009 Board decision granted the Veteran's request to reopen his claim for service connection for a lumbar spine disorder and remanded the reopened claim for additional development.

In a June 2011 letter, the Veteran was informed that the VLJ who conducted the March 2007 RO hearing was no longer employed at the Board and offered him the opportunity for a new hearing.  The Veteran replied in June 2011 that he desired that a new RO (Travel Board) hearing be conducted and the Board subsequently remanded this claim in August 2011.  The Veteran withdrew his request for this hearing in October 2011.


FINDING OF FACT

A lumbar spine disorder, including degenerative disc disease, was not manifested during service or for many years thereafter and is not shown to be related to any incident of service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a lumbar spine disorder, including degenerative disc disease, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The CAVC has also held that the VCAA notice requirements of 38 U.S.C.A.            § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim for service connection for a lumbar strain with muscle spasms in a preadjudication March 2005 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  

A March 2006 letter provided the Veteran proper notice under Dingess. The timing deficiency with regard to this March 2006 letter was cured by the readjudication of the claim in an April 2006 statement of the case (SOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the Veteran has not alleged prejudice with regard to any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, VA treatment records and the VA examination report have been obtained.  The Veteran reported in a February 2002 formal claim that he was not receiving Social Security Administration (SSA) benefits.  In June 2002, the Veteran reported that he had contacted B. W., a private chiropractor, to obtain relevant treatment records from approximately 1987 but had been informed that the facility only maintained such records for seven years prior to destroying them.  The Veteran also submitted an authorization form to allow VA to obtain records from D. M., however, he did not provide contact information for this provider.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted. 38 C.F.R. § 3.159(c)(1).  

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the March 2007 hearing, the issue on appeal was identified.  The Veteran testified regarding his in-service back symptoms and when he began receiving treatment at VA.  The Board therefore concludes that it has fulfilled its duties under Bryant.

The Board remanded the instant matter in August 2007 to allow a supplemental SOC (SSOC) to be issued due to the receipt of additional information; such a SSOC was issued in September 2007.  The instant matter was remanded in December 2009 to allow the Veteran's VA treatment records to be obtained and a VA examination was to be conducted to determine the nature and etiology of his claimed lumbar spine disability.  Updated VA treatment records are located in the claims file and such a VA examination was conducted in April 2010.

In August 2011, the Board remanded the instant matter to allow a requested RO (Travel Board) hearing to be scheduled.  The Veteran subsequently withdrew his request for a hearing in October 2011.  The Board therefore concludes that there has been substantial compliance with the terms of its previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999).

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim.

Service Connection Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For a showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Factual Background

A June 1965 service entrance examination was negative for any relevant abnormalities and the Veteran denied arthritis in an accompanying Report of Medical History (RMH).  An August 1967 service discharge examination found the Veteran's spine to be normal and was negative for any relevant abnormalities.  The Veteran denied recurrent back pain and that he ever had any illness or injury other than those already noted.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any lumbar spine disorder.

A December 1999 VA treatment note indicated that the Veteran had a history of arthritis; the affected joint or joints were not specified.

A May 2002 VA treatment note indicated that the Veteran has had back spasms for the past two months.

A June 2005 VA treatment note reflected the Veteran's reports that he had a lumbar magnetic resonance imaging (MRI) scan in 1999 which showed minimal disc disease.  He declined to participate in any form of rehabilitation or formal exercise program to strengthen him and improve his exercise performance as he had "too much to do at home" and was busy bailing hay at his farm.  An assessment of degenerative joint disease was made.

In an April 2006 statement, the Veteran wrote that he had been given a direct order to move a 50 kilowatt (KW) generator by hand while serving in Germany, injuring his back.  He also wrote in a second statement that there was a plywood board on his cot to keep his back straight and that he would not have been given this plywood board without such back trouble.

During a March 2007 hearing, the Veteran testified that he had been given a direct order to move a 50 KW generator by hand and that he injured his back as a result.  He has had back problems ever since that incident.  He had to sleep with a piece of plywood under his bed and that he had a photograph which documented that plywood board.  He began receiving treatment at VA for probably six or seven years ago.

An April 2010 VA examination reflected the Veteran's reports of injuring his back during service while moving a generator that weighed 7000 to 8000 pounds.  He was leaning into this generator and fell on his back.  An accompanying lumbar X-ray revealed degenerative changes without compression.  Following a physical examination and a review of the Veteran's claims file, an impression of lumbar disc disease at L4-L5 was made.  The examiner opined that it was less likely than not that the Veteran's current back pain was a continuation of the back pain he suffered during service as there were no doctor visits for back pain and he denied recurrent back pain in an August 1967 RMH.

Various lay statements were submitted in April 2006.  A statement from K. S. and C. S. indicated that they had known the Veteran since he "got out of service many years ago" and that he has had back problems since he came home from service.  A statement from I. J. indicated that she had known the Veteran all of his life and that his back "troubles" seemed to have come after his service.  A statement from J. D. indicated that he had known the Veteran for 35 years and that he was unable to lift anything.  A statement from E. E. indicated that he had been "around" the Veteran for most of his life and that the Veteran suffered from bad back pain.  A statement from R. H. and P. H. indicated that they have lived near the Veteran since 1967 and that he has had severe back problems.

Undated photographs submitted by the Veteran include a photograph of the man who purportedly ordered the Veteran to move a generator by hand.  A second photograph included a cot and various personal supplies, including combat boots and helmets.

Analysis

The Veteran has a current lumbar spine disorder as he has been diagnosed with degenerative disc disease.  However, the Veteran has not presented any evidence that a chronic lumbar spine disorder, including degenerative disc disease, was present during service.  Although the Veteran has reported that he injured back in service, no complaints of back pain were recorded, and there is no evidence of any treatment or diagnosis of a back disorder.  Indeed, it is of particular significance that upon his separation examination conducted in August 1967, the Veteran's spine was clinically evaluated as normal, indicating no evidence of symptoms or pathology of a lumbar spine disorder, to include degenerative disc disease.  In fact, in his RMH of August 1967, he reported that he did not have (or has ever had) swollen or painful joints or recurrent back pain.

The Veteran has alleged a continuity of symptomatology regarding his lumbar spine disorder.  However, as indicated above, his lumbar spine was found to be normal at service discharge and the Veteran specifically denied suffering recurrent back pain or an illness or injury other than those already noted in the August 1967 discharge RMH.  He also alleged being provided a plywood board for his cot due to his back pain during service, however, he also denied wearing a brace or back support in his RMH.  In a February 2002 formal claim, the Veteran wrote that his disabilities-including his back problems-began in February 1998.  While the Veteran is competent to provide his lay observations regarding a continuity of symptomatology, the Board can and does assign far more weight and probative value to the contemporaneous lay and medical evidence, because it reflects the Veteran's own statements given to aid different health care professionals at the time of actual examination in service and at separation.  In addition, the clinical evidence is consistent in showing, and the Veteran has admitted, that he did not begin to have back problems until 1998.  Therefore, the Board finds that the Veteran's reports regarding a continuity of symptomatology with regards to his lumbar spine disorder not to be credible.  This is so because, the Veteran has previously given other medical history that did not mention the alleged recent accounts of the in-service use of a plywood board for back pain or of continuing symptoms since service, which he now proffers many years after service.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The Veteran also submitted several lay statements from his acquaintances.  The statements from K. S. and C. S. as well as from I. J. indicated that they had known the Veteran since at least his service discharge and that he had suffered from back problems since he returned from service.  However, these statements, while competent, are at variance with the medical history that the Veteran reported to the service department heath care professionals in August 1967, and are likewise in direct conflict with the Veteran's own statement provided in February 2002, noting that his back problems began in 1998.  As these lay statements are contradicted by the Veteran's earlier statements in the August 1967 RMH, and his February 2002 statement, as well as by the other clinical evidence of record, the Board therefore finds the statements from the acquaintances not to be credible.

In addition, the Board notes that the Veteran has submitted two undated photographs.  The first photograph is purportedly of the man who gave the Veteran the order to move the generator that resulted in his back injury and cannot establish that such an order was given or injury sustained.  It is not clear where the photograph was taken and no identifying features are present on the individual, other than the rank.  The second photograph of a cot and various supplies contains no identifying marks to indicate that it belonged to the Veteran.  It is not clear where the photograph was taken.  Moreover, something light in color is visible under the cot mattress but is not clear what this object is.  Assuming arguendo that this object is the plywood board described by the Veteran, the mere presence of such a board does not establish that the Veteran had sustained a back injury or that the board was being used as treatment for such an injury.  These photographs are therefore being afforded little, if any, probative weight. 

Hence, the credible and probative evidence shows that the Veteran's service treatment records were negative for any complaints, treatments or diagnoses related to any lumbar spine disorder and his back was found to be normal on an August 1967 examination.  The clinical evidence is negative for any such disorder until 1999, more than 30 years after service.  Thus, evidence of a prolonged period, without medical complaint, and the amount of time that lapsed since military service can be considered as evidence against the claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the April 2010 VA examiner declined to find a nexus between the Veteran's lumbar spine disability and his service.  This opinion was based on a review of the Veteran's claims file and contained a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  No other competent medical opinion has been submitted.

The Veteran is not competent to opine as to the etiology of his current lumbar spine disorder as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current lumbar spine disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his lumbar spine disorder and service are not probative as to this question.

Arthritis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The record is negative for any clinical evidence of degenerative changes affecting the lumbar spine until 1999 at the earliest.

As the preponderance of the evidence is against a finding a nexus between a lumbar spine disorder and service, reasonable doubt does not arise and the claims are denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.







ORDER

Entitlement to service connection for a lumbar spine disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


